Fourth Court of Appeals
                                        San Antonio, Texas
                                              August 28, 2019

                                            No. 04-19-00444-CR

    IN RE THE STATE OF TEXAS, ex. rel. Joe D. Gonzales, District Attorney, Bexar County

                                     Original Mandamus Proceeding 1

                                                   ORDER

       On July 1, 2019, relator filed a petition for writ of mandamus and the real party in interest
and the respondent responded. After reviewing the petition, the responses, and the record, we
conclude relator is entitled to the relief requested. Accordingly, the petition for writ of mandamus
is CONDITIONALLY GRANTED. TEX. R. APP. P. 52.8(c).

        The Honorable Velia J. Meza is ORDERED to (1) vacate her June 19, 2019 “Order
Denying State’s Motion to Disqualify Defense Counsel” and (2) enter an order granting the State’s
motion to disqualify. The writ will issue only if we are notified that Judge Meza has not complied
within fifteen days from the date of this order.

        It is so ORDERED on August 28, 2019.


                                                                     _____________________________
                                                                     Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of August, 2019.

                                                                     _____________________________
                                                                     Keith E. Hottle, Clerk of Court




1
 This proceeding arises out of Cause No. 2017CR9645, styled The State of Texas v. Michael Stovall, pending in the
226th Judicial District Court, Bexar County, Texas, the Honorable Velia J. Meza presiding.